Citation Nr: 0106371	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  98-17 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a chest injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to May 1964 
and from March 1965 to July 1966.  By rating decision in 
September 1980, the Roanoke, Virginia RO denied service 
connection for residuals of a chest injury, characterized as 
arthritis of the chest.  The veteran was notified of that 
decision by letter dated in October 1980; however, he failed 
to file a timely appeal therefrom and that action became 
final.  See 38 U.S.C. § 4005 (1980).

In 1988, the veteran requested that the claim for service 
connection for residuals of a chest injury be reopened.  By 
rating decision in June 1988 the Roanoke, Virginia RO held 
that new and material evidence had not been submitted to 
reopen the veteran's claim.  In February 1989 the veteran 
filed a substantive appeal, thereby perfecting the issue for 
appeal; however, in a June 1989 written statement, the 
veteran indicated that he wished to withdraw his appeal.  See 
38 C.F.R. § 20.204.

Recently, the veteran requested that the claim for 
entitlement to service connection for residuals of a chest 
injury be reopened.  In addition, the veteran filed a claim 
for service connection for a psychiatric disorder.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 rating decision by the Roanoke, 
Virginia RO.  This case was before the Board in May 1999 when 
it was remanded for additional development.

In January 2001, a hearing was held at the Roanoke, Virginia 
RO before N. R. Robin, who is the member of the Board 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for a psychiatric disorder and residuals 
of a chest injury.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Based on this new law, and for reasons more fully explained 
below, the Board finds that additional development is 
required.

Psychiatric Disorder

During a January 2001 travel Board hearing, the veteran 
stated that that he began receiving treatment for his 
psychiatric disability at the VA Medical Center (VAMC) in 
Salem, Virginia "20 years ago."  Significantly, however, no 
attempt was made to obtain the veteran's complete record of 
treatment at the Salem VAMC.  The Board notes that VA medical 
records are deemed to be constructively of record in 
proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  These records must be associated with the file 
before further review of the veteran's claim may be 
undertaken.

In addition, an October 1993 psychological evaluation notes 
that the veteran had applied for disability benefits from the 
Social Security Administration.  The Board notes that if an 
award of Social Security disability benefits has been 
granted, the Court has made it clear that Social Security 
records are relevant to claims for disability compensation 
and that not only the decision of that agency but also the 
records considered in arriving at the decision must be 
obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Residuals of a Chest Injury

The Board notes in Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991), the Court set forth a test that required that, in 
order to reopen a previously denied claim, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin at 174.

In holding that the veteran's claim had not been reopened, 
the RO clearly relied on the Colvin test, noting in the June 
1998 rating action and the October 1998 statement of the case 
(SOC) the following language:

To justify a reopening of a claim on the 
basis of new and material evidence, there 
must be a reasonable possibility that the 
new evidence, when viewed in the context 
of all the evidence, both new and old, 
would change the outcome.  There is no 
reasonable possibility that the new 
evidence submitted in connection with the 
current claim would change our previous 
decision.

The Board notes, however, that in Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) concluded that in the 
Colvin decision, the Court impermissibly ignored the 
definition of "material evidence" adopted by VA (in 38 C.F.R. 
§ 3.156) as a reasonable interpretation of an otherwise 
ambiguous statutory term (38 U.S.C.A. § 5108) and, without 
sufficient justification or explanation, rewrote the statute 
to incorporate the definition of materiality from an 
altogether different benefits scheme.  Hence, the Federal 
Circuit overruled the Colvin test for purposes of reopening 
claims for the award of veterans' benefits.

In reaching this conclusion, the Federal Circuit further 
observed that "not only did the [C]ourt's adoption of the 
Colvin test improperly negate the regulation implemented by 
[VA], it may undermine the operation of the veterans' 
benefits system by altering its traditional character, making 
it more difficult for veteran claimants to submit additional 
evidence for Board consideration."  Hodge, supra.

In view of this decision by the Federal Circuit, the 
veteran's application to reopen the previously denied claim 
for residuals of a chest injury must be remanded for a 
determination as to whether the evidence submitted by the 
veteran is "material" as defined under 38 C.F.R. § 3.156(a) 
(2000) rather than under Colvin.

Accordingly, this case is REMANDED for the following 
additional actions: 

1.  The RO should contact the Social 
Security Administration in order to 
obtain a copy of that agency's decision 
with respect to the veteran's claim for 
disability benefits, if such a decision 
has been made, together with copies of 
all medical records considered in 
arriving at that decision.  Any such 
records obtained should be associated 
with the claims file.

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
him for his psychiatric disorder and 
residuals of a chest injury since his 
discharge from service.  After securing 
the necessary release(s), the RO should 
request the records that are not already 
contained in the claims folder, including 
any which may have been prepared by: the 
Salem VAMC as indicated by the veteran in 
a January 2001 travel Board hearing; 
Smyth Counseling Center in Marion, 
Virginia, as indicated by the veteran in 
a December 1997 statement; and Dr. 
Vernon, as indicated by the veteran in a 
November 1998 VA Form 9.  If the RO is 
unable to obtain all relevant records, 
the veteran should be notified of the 
records VA is unable to obtain, the 
efforts taken by the Secretary to obtain 
those records and any further action to 
be taken by VA with respect to the claim.

3.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000) and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

4.  When the aforementioned development 
has been completed, the veteran's claims 
should be reviewed by the RO.  With 
respect to the claim of whether new and 
material evidence has been submitted to 
reopen a claim for service connection for 
residuals of a chest injury, the RO 
should consider whether the evidence 
submitted by the veteran is "material" as 
defined under 38 C.F.R. § 3.156(a) (2000) 
rather than under Colvin.  

If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




